The opinion of the Court was drawn up by
Appleton', J.
Where a receipt is given for goods attached, to which an aggregate value is affixed, the receipters are bound, on demand, to return the identical articles attached. A failure as to one would obviously constitute a breach of the contract. Gilmore v. McNeil, 46 Maine, 533.
Where a specific value is affixed to each article attached, the receipter is not liable beyond the stipulated valuation. All the officer can accomplish by a suit is to obtain judgment for such value. If, therefore, the receipter tender the money agreed on as the value, in lieu of the thing valued, he will have done all that can be required of him. Nor, it seems, would it make any difference, if he tender a portion *93of tiie articles specifically attached and the money price of the remainder, as agreed upon by the parties. Drown v. Smith, 3 N. H., 299.
The officer attaching, after the receipt was given, agreed with the receipters, that they might sell any portions of the property receipted for, at the sums named as their value in the receipt, and that he would receive the price in lieu of the articles attached and sold. There is no reason why the officer, if he chose, should not make such agreement, nor why, if made, he should not keep it.
This action is brought for the benefit of E. P. Baldwin, the creditor in the suit, Baldwin v. Lewis, in which the attachment was made. It seems he approved the receipt so far as relates to the pecuniary ability of the receipters, but, for aught that appears, it was after the contract between the officer and the receipters and subordinate thereto.
The officer having the execution and the receipt, received the proceeds of the leather and the boots and shoes, at their agreed value. The other articles attached, were duly tendered to and accepted by him, and were in his possession. That those goods were not sold, and that the plaintiff in interest has derived no benefit from them, is because he preferred trusting to what ho might have considered to be the uncertain chances of litigation upon a nice point of technical law, to selling the goods on execution and receiving the proceeds of their sale. If he erred in his calculations as to the chances in his favor, or as to the law applicable to existing facts, he must abide the result.
jExceptions overruled. — Judgment for defendants.
Rice, Cutting, May and Kent, JJ. concurred.